Citation Nr: 0004844	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  96-48 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 10, 1995, 
for the grant of nonservice-connected disability pension 
benefits.

2.  Entitlement to an increased monthly rate for improved 
pension benefits for the periods from May 10 to December 31, 
1995 and January 1 to December 31, 1996, based on 
unreimbursed medical expenses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.

The claims currently before the Board of Veterans' Appeals 
(Board) initially arose from a June 1996 determination by the 
Department of Veterans Appeals (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board, in August 1998, remanded the case to the RO so 
that additional development of the evidence could be 
accomplished.

The issue of increased monthly rate for improved pension 
benefits for the periods from May 10 to December 31, 1995 and 
January 1 to December 31, 1996, based on unreimbursed medical 
expenses is the subject of the Remand portion of this 
decision.


FINDINGS OF FACT

1.  A VA Form 21-526, Veteran's Application for Compensation 
or Pension, was received by the RO on May 10, 1995.

2.  In a rating decision dated in March 1996, the RO granted 
nonservice-connected pension benefits, and correctly assigned 
an effective date of May 10, 1995, the date of receipt of the 
claim.



CONCLUSION OF LAW

The criteria for an effective date prior to May 10, 1995, for 
the grant of nonservice-connected pension benefits are not 
met.  38 U.S.C.A. §§ 5107(a), 5110 (West 1991); 38 C.F.R. § 
3.400 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the Board finds that he has presented claim 
which are plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107 (West 1991).

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).

The effective date of an award of VA nonservice-connected 
disability pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date 
entitlement arose.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R.§ 3.400(b) (1999).  

For a claim received on or after October 1, 1984, generally 
the date of receipt of the claim for benefits will serve as 
the effective date for a permanent and total rating for 
pension purposes.  If, within one year from the date on which 
the veteran first became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension may 
be effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of § 3.342(a) do not apply.  38 
U.S.C.A. § 5110(b)(3)(A)(B) (West 1991); 38 C.F.R. 
§ 3.400(b)(1)(ii)(A)(B) (1999).

In addition, the provisions of 38 C.F.R. § 3.151(b) (1999) 
state that a pension award may not be effective prior to the 
date of receipt of the pension claim unless the veteran 
specifically claims entitlement to retroactive benefits, but 
the claim for retroactive benefits must be received by VA 
within one year from the date on which the veteran became 
permanently and totally disabled.

Any communication or action indicating an intent to apply for 
one or more VA benefits may be considered an informal claim. 
Such informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent, it will be considered as filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a) (1999).

Of record is a Telephone Control Slip, dated in November 
1991, which indicates that a VA facility was requesting 
service data and service connected disability data.  

The veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, which was received by the RO on 
May 10, 1995.  It is noted that the in box "B," contains 
the question "Have you previously filed a claim for any 
benefit with VA?"  This included compensation and pension 
claims.  The veteran responded by indicating that he had 
previously applied for a mortgage.  Also received was VA Form 
21-8416, Medical Expense Report on which the veteran listed 
unreimbursed medical expenses for 1994.  

In March 1996, the RO, following its review of the evidence 
then of record, granted entitlement to nonservice-connected 
pension benefits, and established an effective date of May 
10, 1995, the date f receipt of claim.  

Submitted in May 1995 by the veteran's daughter was a 
February 23, 1993 letter from the VAMC in Miami, Florida to 
the veteran which informed the veteran that his letter to the 
Income Verification Match Center had been referred to the 
medical center for response.  The available records revealed 
that there was an application for care at the VAMC satellite 
clinic in Oakland Park in November 1991.  The chart suggested 
that he was expected for a follow-up evaluation on November 
87, 1991.  No subsequent appointments were scheduled.

On the bottom of this document was a response from the 
veteran, dated on March 10, 1993.  He indicated that he was 
not informed that the medical center was expecting him in 
November 1991.  He had been informed that the Miami office 
would make an appointment and notify him.  He reported that 
he would now start again.

Received in December 1995 were private medical records dated 
in 1994 and 1995.  A December 1995 letter from R. H. K., M. 
D., is to the effect that the physician had been treating the 
veteran since 1992 and his numerous disabilities resulted in 
significant, if not severe incapacitation and in his ability 
to work.  

VA examinations were conducted in February 1996.  The 
examination showed no neurological deficits.  He was capable 
of managing his benefits.  The diagnoses include autoimmune 
deficiency syndrome, large cell lymphoma, status post 
chemotherapy, anemia, varicose veins, minor generalized 
degenerative joint disease, and an adjustment disorder with 
mixed emotional features.  

In March 1996, the RO granted entitlement to nonservice-
connected pension benefits, and established an effective date 
of May 10, 1995.  In March 1996 the RO informed the veteran 
that pension benefits had been denied due to excess income. 
Received in April 1996 were unreimbursed medical expenses for 
1995 through February 1996.  

Subsequently received was a statement from the veteran in 
which he reports that his claim went back to 1991 and had 
been lost by the VA Miami office.  He called again in 1993, 
1994, and 1995.

In June 1996 the RO informed the veteran that disability 
pension had been granted.  He was awarded monthly pension 
benefits of $208.00 per month effective from June 1, 1995.

In a Statement in Support of Claim, received by VA in August 
1996, the veteran asserted that he called the RO in St. 
Petersburg, Florida in November 1994 whereupon thereafter the 
RO sent him forms to apply for a pension.  He noted that he 
completed these forms and returned them to VA.  He added that 
he called the RO in December 1994 to check the status of his 
claim and was informed that VA had not received his claim.  
He also indicated that on May 5, 1995, he submitted, for the 
third time, which resulted in his being awarded nonservice-
connected pension benefits.  He also asserts, under the 
provisions of 38 C.F.R. § 3.155, his original telephone call 
to VA in November 1994 established an informal claim for 
pension benefits.

Of record is a report of an October 1996 telephone contact 
between the RO and the VAMC in Miami, Florida.  At that time 
the VAMC indicated that they had no medical records and that 
Oakland Park had a basic file.  The file was probably 
established based on a 10-10 application

Received in April 1999 were medical records from the VA 
Oakland Park outpatient clinic.  These records consist of a 
medical certificate, VA Form10-10m, signed by the veteran and 
dated in November 1991.  The second document also dated in 
November 1991 indicates that he was a new patient and lists 
his medical history.  Copies of these records were submitted 
by the VA facility in Miami in April 1999

The veteran states in effect that he had applied for pension 
benefits on several occasions prior to May 1995, as early as 
1991 and that these earlier claims were either lost by VA, or 
that alternatively, certain communications should have been 
taken as an informal claim for pension benefits.  In this 
regard VA medical facilities in Miami and Oakland Park have 
conducted searches for all documentation pertaining to the 
veteran.  The only documents found were November 1991 records 
regarding his initial medical treatment by the VA.  There is 
no evidence, which indicates that he was applying for pension 
benefits.  Likewise the February 1993 letter from the VA 
medical facility in Miami to the veteran pertained to his 
treatment.  Additionally, there is no record of any telephone 
contacts between the VA and the veteran or any documents, 
which could be construed as an informal claim for pension 
benefits.  The Board also notes that in his application 
received by the RO on May 10, 1995 he indicated that the only 
VA benefit for which he had previously applied was the 
mortgage.  There is no indication that he applied for 
retroactive payment pursuant to 38 C.F.R. 
§ 3.400(b)(1)(ii)(A)(B).

The Board has considered the veteran's assertions concerning 
lost records.  However, the Board must be guided by the 
objective evidence on file.  The initial application for 
pension benefits of record was received by the RO on May 10, 
1995.  In March 1996 the RO granted nonservice-connected 
pension benefits, and assigned an effective date of May 10, 
1995, the date of receipt of claim.  The Board concurs with 
the RO's decision.  Accordingly, the effective date for the 
grant of nonservice-connected pension is May 10, 1995, the 
date of receipt of claim.  


ORDER

Entitlement to an effective date prior to May 10, 1995, for 
the grant of a nonservice-connected pension benefits is 
denied. 


REMAND

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the Board finds that he has presented a 
claim which is plausible.  Accordingly, VA has a duty to 
assist the veteran in the development of evidence pertinent 
to his claim.

The veteran is asserting that all his unreimbursed medical 
expenses were not deducted from his income for the time 
period in issue.  In this regard, the most recent copies of 
unreimbursed medical expenses covering the periods from May 
10 to December 31, 1995 and January 1 to December 31, 1996 
was received by the RO in December 1996.  He reported 
unreimbursed medical expenses through September 12, 1996.  He 
indicated that he was paying $60 per month to his physician 
for DHEA.  Is in unclear from the record whether the monthly 
amount was paid through December 31, 1996.  The Board finds 
that this matter should be clarified.

Accordingly, the case is REMANDED for the following actions.

1.  The RO should ask the veteran to 
furnish the months he paid the 
unreimbursed $60 to his physician between 
May 10, 1995 and December 31, 1996.  He 
should be informed that he may submit 
additional evidence and arguments in 
support of his claim, to include any 
unreimbursed medical expenses incurred 
from September 13 to December 31, 1996.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO make any adjustments required 
in determining the veteran's income for 
the time periods in issue with specific 
reference to the amount of monthly 
payments made by the veteran for DHEA 
which was considered by the RO in 
computing the unreimbursed medical 
expenses.  


Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not, the veteran and his representative 
should be furnished a supplemental statement of the case and 
an opportunity to respond.  The case should then be returned 
to the Board for appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

